Citation Nr: 1531454	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-44 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to eligibility for Service Disabled Veteran's Insurance (RH) under 38 U.S.C.A. § 1922(a)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from July 1971 to January 1979. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) and Insurance Center (RO) in Philadelphia, Pennsylvania. 

The Board is issuing a separate decision addressing multiple claims arising from a different Regional Office.  That decision will be sent to the Veteran under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded because the Veteran has pending and unresolved claims of service connection for those disabilities, prostate cancer and diabetes, which formed the basis of the denial of the benefit sought.  

More specifically, this claim was denied because the Veteran has diabetes and prostate cancer, and "[t]hese non-service-connected conditions . . . can either over time affect his health or a reoccurrence may manifest some time after treatment has been completed."  The RO noted that the Veteran was previously denied service connection for diabetes and prostate cancer. 

Since that time, the Veteran has re-raised the issues.  Therefore, they remain pending and unresolved before the AOJ.  By this remand, the Board is making no suggestion, either legal or factual, that the claims should or should not be granted.  Nonetheless, because they remain pending, it would be premature to address the appeal on the basis of non-service-connected conditions, which could be service-connected at some point in the future.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the claims of service connection for diabetes and prostate cancer are fully resolved, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then return the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

